ALLEN, J.
1. Under the provisions of Section 1295-31, General Code (110 O. L. 22) the State Board of Optometry in revoking a license for grossly unprofessional conduct, is performing an executive and not a judicial function.
2. The extraordinary wi’it of mandamus will not issue to compel the- State Board of Optometry to reinstate the license of an optometrist who has been notified of charges embodied in an affidavit, given an opportunity to make a statement and to produce witnesses in his own behalf, and has failed so to do.
Demurrer sustained.
Marshall, CJ., Day, Kinkade and Robinson, JJ., concur.